Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
  
 	Claims 1-15, 18, and 23-25 are allowed. 
 	Claims 16-17 and 19-22 have been canceled. 
This action/allowance is in response to Applicant's claim amendments and remarks filed on 05/17/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Puliatti WCD dynamically switch between a first mode of operation in which the WCD sends an ACK or NAK respectively for each packet, and a second mode of operation in which the WCD sends an ACK for each packet regardless of whether the WCD receives the packet and to detect when the WCD is running a particular communication application.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “synchronizing the at least two application instances with each other before an operation mode switching between the at least two application instances” with the claimed invention as a whole in claim 1.

the combined teachings of the prior art references do not teach or reasonably suggest the limitation “ instructing, by the network entity, a first edge computing platform to establish a first application instance for the application; determining by the network entity, a second edge computing platform based on an estimate of movement of the user device; and instructing by the network entity, the second edge computing platform to establish a second application instance for the application” with the claimed invention as a whole in claim 9.

the combined teachings of the prior art references do not teach or reasonably suggest the limitation “wherein the SDUs include different addresses to distinguish the different host devices” and "wherein the PDUs include a same source address such that the PDUs appear to have originated from a single application instance to the user device” with the claimed invention as a whole in claim 15.
Accordingly, claims 2-8, 10-14, and 18, 23-25 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471